
	
		II
		110th CONGRESS
		1st Session
		S. 121
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Feingold (for
			 himself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for the redeployment of United
		  States forces from Iraq.
	
	
		1.Redeployment of United States forces from
			 Iraq
			(a)Statement of policyIt is the policy of the United States to
			 redeploy United States forces from Iraq by not later than 180 days after the
			 date of the enactment of this Act, while maintaining thereafter in Iraq the
			 minimal level of United States forces sufficient to engage directly in targeted
			 counterterrorism activities, train Iraq security forces, and protect United
			 States infrastructure and personnel in Iraq.
			(b)Report
				(1)Report on strategy for
			 redeploymentNot later than
			 60 days after the date of the enactment of this Act, the Secretary of Defense
			 and the Secretary of State shall jointly submit to Congress a report setting
			 forth the strategy of the United States for the redeployment of United States
			 forces from Iraq by not later than the date that is 180 days after the date of
			 the enactment of this Act (in this section referred to as the
			 redeployment date), in accordance with the policy stated in
			 subsection (a).
				(2)Elements of strategyThe strategy set forth in the report under
			 this subsection shall include the following:
					(A)A flexible schedule for redeploying United
			 States forces from Iraq by the redeployment date, in accordance with the policy
			 stated in subsection (a).
					(B)An estimate of the number, size, and
			 character of United States military units needed in Iraq after the redeployment
			 date, for purposes of counterterrorism activities, training Iraq security
			 forces, or protecting United States infrastructure and personnel in
			 Iraq.
					(C)A strategy for managing the regional
			 implications of the redeployment of United States forces from Iraq in
			 accordance with the policy stated in subsection (a), including a description of
			 proposed efforts to ensure a coordinated diplomatic, political, and development
			 strategy to accompany such redeployment of United States forces.
					(D)A strategy for ensuring the safety and
			 security of United States forces in Iraq during the redeployment under the
			 policy stated in subsection (a), and a contingency plan for addressing dramatic
			 changes in security conditions that may require a specified number of
			 additional United States forces to remain in Iraq after the redeployment
			 date.
					(E)A strategy for repairing and strengthening
			 United States forces to effectively engage and defeat global terrorist networks
			 that threaten the United States.
					
